Case 5:21-cv-00099-JAK-SHK Document 14 Filed 06/09/21 Page 1 of 1 Page ID #:46




  1
  2                                      JS-6
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    STEVEN MALCOLM HUNTER,                     Case No. 5:21-cv-00099-JAK (SHK)
12                                 Plaintiff,
13
                         v.                      JUDGMENT
14
15    FELIPE MARTINEZ, JR., et al.,
16                                Defendants.

17
18
19          Pursuant to the Order Dismissing Case, IT IS HEREBY ADJUDGED that
20    this action is DISMISSED without prejudice.
21
22
23    Dated: June 9, 2021
24
                                           JOHN A. KRONSTADT
25                                         United States District Judge
26
27
28
